DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1, 3, 15 and 18 are pending in the application.  Claims 2, 4-14, 16-17 and 19-20 have been cancelled.
Amendments to claims 1, 15 and 18, filed on 10/10/2022, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sander (US PGPUB 2006/0161160) in view of Datta et al. (US 2010/0318108).

Regarding claim 1, Sander teaches a tissue repair device comprising a linking member that can be fabricated from the same bioresorbable materials and/or nonresorbable materials used for fabricating anchoring members ([0052] and [0054]).  Sander teaches that the various fibers or filaments can be woven, braided or knitted together to form the linking member (a sheet mesh fabric comprising an interdependent mesh structure, as claimed) (see [0059], [0061] [0075], FIG. 14, and the references incorporated in [0054] of Sander, particularly US Patent No. 5,147,400, e.g. FIGS. 7, 8 and 10, col. 10 lines 1-24, and cols. 10-11 lines 65-8).  However, in the event that Sander is found not teach a sheet mesh, Sander and/or Shalaby are relied upon as applied below.

Sander teaches that the bioabsorbable polymers include those derived from polyglycolic acid, glycolide, lactic acid, lactide, dioxanone, e-caprolactone, trimethylene carbonate, polyethylene oxide, etc., and various combinations of these and related monomers ([0051]-[0052] and [0037]).  

Sander also teaches that non-absorbable materials which are especially suitable for fabricating the anchoring member or linking member of the invention device include silk, polyamides, polyesters such as polyethylene terephthalate, polyacrylonitrile, polyethylene, polypropylene, silk, cotton and linen ([0055]).  Sander teaches it is preferred to employ a material which is also elastic, i.e., a polymeric material which in filamentous form exhibits a relatively high degree of reversible extensibility, e.g., an elongation at break of a least about 30 percent, preferably at least about 40 percent and more preferably at least about 50 percent ([0055]-[0056]).

Sander does not explicitly disclose that the mesh (or knitted fabric) is a warp-knit mesh, wherein at least one of the absorbable polymeric fiber or the non-absorbable synthetic polymeric fiber comprises a radio-opaque or ultrasound opaque additive as a filler material of the fiber, in an amount effective to render the polymeric warp-knit hernia mesh detectable by a radioscope or ultrasound device, or wherein where the hernia mesh has a total porosity of 10%-60% with an average pore size of 0.2-5 mm and a thickness of 0.1 mm-2 mm.

However, Datta teaches a composite implantable device (e.g. a “mesh” or a “composite mesh device”) comprising a biodurable reticulated elastomeric matrix and a support structure that may be a polymeric surgical mesh, such as for use in orthopedic applications (Abstract, [0172]-[0173], [0241], [0297]).  The examiner notes that Datta also teaches an example in which a 2 bar diamond knitted construction (a warp-knit mesh as claimed) is used ([0188]-[0202], esp. [0198]).  Datta also teaches that the implantable device can be rendered radio-opaque, for example, by adhering to, covalently bonding to and/or incorporating into the elastomeric matrix itself particles of a radio-opaque material ([0272]).  Datta teaches that a void phase may comprise as little as 10% by volume, or from about 10% to about 99% volume of the elastomeric matrix, and that, in embodiments, the average diameter or other largest transverse dimension of pores is at least about 10 µm, at least about 150 μm, or at least about 250 μm, or not greater than 1200 μm ([0072] and [0074]-[0077]).  Datta teaches that, in an embodiment, the maximum thickness of the device is from about 0.25 mm to about 20 mm, or that the composite mesh device can range from about 0.5 mm to about 4 mm in thickness (alternatively, a sheet as claimed) (see [0181]-[0182] and [0188]-[0202]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the knitted tissue repair device of Sander with radio-opaque additives, a 2 bar diamond knitted construction (a warp-knit mesh), a void phase of 10% by volume or more, an average pore diameter of at least about 150 or 250 µm (0.15 or 0.25 mm), and a thickness such as from about 0.5 mm to about 4 mm in order to obtain a flexible knit two-dimensional mesh implantable device with well-defined apertures that can be cut into virtually any shape while retaining good edge integrity and fabric strength for use in othorthopedic applications, hernia applications, surgical mesh applications and the like, and in order to facilitate in vivo imaging by rendering the device radio-opaque, as suggested by Datta (see Abstract, ([0072], [0074]-[0077], [0181]-[0182], [0188]-[02020] and [0272]; also [0041] and [0279]).

Regarding claims 15 and 18, modified Sander remains similarly as applied above to claims 1 and 13-14, teaching a coated polymeric mesh and a radio-opaque and/or ultrasound-opaque additive.  Datta further teaches knitted mesh densities such as 50-58 g/m2 or 46-54 g/m2 ([0188]-[0202], esp. [0200] and [0330]).  In addition, or in the alternative, Datta teaches a bulk density range and a thickness range for the implantable device that corresponds to area weights overlapping with the claimed range, as calculated by the examiner ([0094], [0181]-[0182]).



Claim 1, 3, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sander (US PGPUB 2006/0161160) in view of Datta et al. (US 2010/0318108), as applied to claim 1 above, further in view of Shalaby '848 (US PGPUB 2008/0119848). 

Regarding claims 1, 15 and 18, Sander in view of Datta remains as applied above, teaching a knit mesh fabric.

In the event that Sander in view of Datta is found not to disclose a warp-knit, Shalaby '848 is relied upon as applied below.

Shalaby ‘848 teaches warp-knitted mesh constructs for use in hernial, vascular, and urological tissue repair and tissue engineering (Abstract and Example 13).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the knit fabric of Sander in view of Datta with a warp-knit mesh configuration in order to obtain a knitted construct that initially provides shared load-bearing properties between absorbable and biostable yarns and eventually transitions the load-bearing function to the biostable yarn, for use in tissue repair and engineering, as taught by Shalaby ‘848 (see [0004], [0015], [0088] of Example 13, and [0017] lines 30-56).

Regarding claim 3, Shalaby ‘848 teaches a General Method for Composite Mesh Construction Composition consisting of yarns A and B of which yarn A is biostable and yarn B is biodegradable, wherein each pattern was knitted using a composite construction made from two individual patterns that coexist in one mesh ([0087]).  Shalaby ‘848 teaches examples wherein a biostable Yarn A is knitted in a 2 bar sand-fly net pattern and a biodegradable yarn B is knitted in a 2 bar marquisette pattern, and Shalaby ‘848 generally teaches that the warp-knitted constructs eventually transition the load-bearing function to the biostable yarn B, wherein a transition occurs from initial high load-bearing properties to a moderately strong and more compliant implant (see especially [0087]-[0088] of Example 13, and [0017] lines 30-56).



Response to Arguments

Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.  

Contention (1): Applicant contends the following with regard to Sander: (1) that the discussion of FIG. 14 in paragraph [0075] does not teach or suggest a porous mesh; (2) that paragraph [0075] is the sole location in Sander that provides discussion about FIG. 14; (3) that there is nothing in the specification of Sander that indicates in any way that FIG. 14 illustrates a porous mesh; (4) there is no disclosure anywhere in Sander that the artistic usage of shading (in FIG. 14) or crosshatching is intended to denote any particular property or structure, e.g., porosity, of the linking member; and (5) with respect to the two incorporated references in [0054] of Sander, neither document is cited for any particular structure, e.g., a mesh or non-mesh structure.

Regarding this contention, it is the examiner’s position that Sander teaches a mesh, as applied above in the rejection.  This position relies not only on FIG. 14 of Sander but also, for instance, on Sander’s disclosure in [0054] that the linking member can be fabricated from the connective tissue prosthesis described in U.S. Pat. No. 5,147,400 (to Kaplan), the contents of which are incorporated by reference in Sander.  Kaplan teaches a semi-bioabsorbable connective tissue prosthesis, and shows, for instance, sections of tubular ligament prostheses in which the yarns 42, 43 or 47, 48 or 84, as illustrated in FIGS. 7, 8 and 10, form structures having openings between the yarns (a mesh as claimed) (see col. 10 lines 1-24, and cols. 10-11 lines 65-8).  The examiner notes that there may be other portions of Sander, including incorporated references, that teach the claimed limitations.  In addition, in the event that Sander is found not to teach a mesh, the examiner notes that Sander teaches that the various fibers or filaments can be woven, braided or knitted together ([0059] and [0061]).  Datta and/or Shalaby more specifically a teach knitted mesh (a warp-knit mesh).



Contention (2): Applicant contends that the person of ordinary skill in the art would have no reason to make the linking member of Sander into a warp-knitted mesh construct or any other mesh structure.

Regarding this contention, in the event that Sander is found not to teach a mesh, the examiner notes that Sander teaches that the various fibers or filaments can be woven, braided or knitted together ([0059] and [0061]).  Datta and/or Shalaby more specifically a teach knitted mesh (a warp-knit mesh).  It is the examiner’s position that one having ordinary skill in the art would have been motivated to modify the knitted tissue repair device of Sander with knitted meshes in order to obtain implantable devices with well-defined apertures that can be cut into virtually any shape while retaining good edge integrity and fabric strength for use in othorthopedic applications, hernia applications, surgical mesh applications and the like, as suggested by Datta.


Contention (3): Applicant contends that there is no teaching or suggestion of a sheet structure in Sander.

Regarding this contention, the examiner notes that Sander teaches that the various fibers or filaments can be woven, braided or knitted together to form the linking member, which would meet the claimed limitation regarding a sheet mesh fabric comprising an interdependent mesh structure (see also [0054], [0059], [0061], FIG. 14, and incorporated ref. U.S. Pat. No. 5,147,400 to Kaplan).  In the alternative, Datta teaches flexible knit two-dimensional mesh implantable devices that would meet the claimed limitation of a sheet (see [0181]-[0182] and [0188]-[0202]).  In addition, Shalaby ‘848 teaches warp-knitted mesh constructs that would meet the claimed limitation of a sheet (e.g. see Abstract and Example 13).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789